UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 95-50605
                        Summary Calendar


                        MELISSA AIROLDI,

                                              Plaintiff-Appellee,


                             VERSUS


                       LEE HISLE, ET AL.,

                                                        Defendants,

          LEE HISLE, in his individual capacity only,

                                              Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas
                          (A-94-CV-655)


                          May 21, 1996


Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:1

     Lee Hisle has appealed the district court's order denying his

motion for summary judgment based on a qualified immunity claim.


     1
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                1
Because this court lacks jurisdiction, the appeal is dismissed.

                       FACTS AND PROCEDURAL HISTORY

     Melissa Airoldi, a librarian for Austin Community College

(ACC) filed a complaint in federal district court against ACC and

three of its employees.        Airoldi asserted that she was retaliated

against    for    reporting    misuse   of    public   tax   dollars    to   her

supervisor and the head of the ACC library system, Lee Hisle.                The

defendants moved to dismiss the suit under FED. R. CIV. P. 12(b)(6).

The district court denied the motion. Airoldi subsequently amended

her complaint.      Airoldi claimed retaliation for protected speech,

violation of the right to free speech, violation of due process,

and defamation.

     The defendants filed a motion for summary judgment. The court

granted summary judgment with respect to Airoldi's claims of

defamation and violation of the Texas Whistleblower Act.                     The

district court denied the motion with respect to Airoldi's federal

and state constitutional claims. The district found that Hisle was

not entitled to qualified immunity due to the existence of material

issues    of   fact.    The    district     court   concluded   "that   if   the

plaintiff's allegations relating to Hisle's behavior proved true,

such retaliatory behavior is not of a nature that any reasonable

official could possibly have thought legitimate."

               JURISDICTION TO ADDRESS INTERLOCUTORY APPEAL

     Summary      judgment    determinations    are    appealable   when     they

resolve a dispute concerning an abstract issue of law relating to

qualified immunity, typically whether the federal right allegedly


                                        2
infringed was clearly established.            Behrens v. Pelletier, 1996 WL

71218, at *9 (U.S. Feb. 21, 1996).              However, determinations of

evidentiary    sufficiency    are    not   immediately    appealable     merely

because they happen to arise in a qualified immunity case.                 Id.

The sole complaint raised by Hisle in this appeal is that the

district court erred in denying his motion for summary judgment

because Airoldi failed to adduce adequate proof to support her

claim   in   response   to   the    motion.     Because   this   Court   lacks

jurisdiction over the issue raised by Appellant, the appeal must be

dismissed.

     The motions of both parties for leave to supplement the briefs

are GRANTED.

     APPEAL DISMISSED.




                                       3